          Case 18-03351 Document 29 Filed in TXSB on 02/26/19 Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:                                        §
                                              §
                                                               Case No. 12-38016
LARRY GREEN and EDRIS GREEN,                  §
                                                                  Chapter 13
                                              §
         Debtors.                             §
                                              §
LARRY GREEN and EDRIS GREEN,                  §
                                              §
         Plaintiffs,                          §
                                              §
                                                               Adv. No. 18-03351
v.                                            §
                                              §
OCWEN LOAN SERVICING, LLC,                    §
                                              §
         Defendant.                           §

                    DEFENDANT’S EMERGENCY MOTION TO CONTINUE
                     HEARING ON CFPB CONFIDENTIALITY BRIEFING

TO THE HONORABLE MARVIN ISGUR,
UNITED STATES BANKRUPTCY JUDGE:

         COMES NOW, Ocwen Loan Servicing, LLC (“Ocwen”) and files this Emergency

Motion to Continue Hearing on CFPB Confidentiality Briefing (the “Motion”), in support of

which Ocwen would respectfully show as follows:

         1.      On January 30, 2019, Ocwen filed Ocwen Loan Servicing, LLC’s Brief

Concerning Disclosure of Consumer Financial Protection Bureau Transcripts [Dkt. No. 19], and

on February 3, 2019, Larry and Edris Green (the “Plaintiffs”) filed Plaintiffs’ Brief Regarding

Turnover of Transcripts from a CFPB Hearing [Dkt. No. 21] (collectively, the “Briefing”).

         2.      The Briefing addresses whether the Court may compel Ocwen to produce certain

transcripts that constitute confidential information belonging to the Consumer Financial




DEFENDANT’S EMERGENCY MOTION TO CONTINUE
HEARING ON CFPB CONFIDENTIALITY BRIEFING                                             Page 1 of 3
         Case 18-03351 Document 29 Filed in TXSB on 02/26/19 Page 2 of 3




Protection Bureau (the “CFPB”) under title 12, chapter X, part 1070 of the Code of Federal

Regulations, labeled “Disclosure of Records and Information.” 12 C.F.R. § 1070.1 et seq.

       3.      The Court previously set a hearing to consider the Briefing on February 28, 2019

at 9:00 a.m. (CT) (the “Hearing”). On February 26, 2019, an attorney in the Office of the

General Counsel for the CFPB contacted counsel for Ocwen and counsel for the Plaintiffs

concerning the Hearing. The CFPB has asked the parties for four weeks to consider the issues

raised in the Briefing and determine its position with regard to the Transcripts the subject of the

Briefing.

       4.      Under the circumstances, Ocwen believes that judicial economy would be best

served by continuing the Hearing to give the CFPB an opportunity to weigh in and holding a

hearing after the four week time period has passed. There is already a status conference set in

this adversary proceeding on April 9, 2019 at 4:00 p.m. (CT). This continuance is not sought for

the purposes of delay but so that the interests of justice and judicial economy may be served.

       WHEREFORE, PREMISES CONSIDERED, Ocwen respectfully requests that the Court

enter an order continuing the Hearing to April 9, 2019 at 4:00 p.m. (CT) (or such other time as

the Court deems appropriate after the expiration of 28 days from the date of the filing of this

Motion) and providing Ocwen such other and further relief to which it may be justly entitled at

law or in equity.




DEFENDANT’S EMERGENCY MOTION TO CONTINUE
HEARING ON CFPB CONFIDENTIALITY BRIEFING                                                   Page 2 of 3
           Case 18-03351 Document 29 Filed in TXSB on 02/26/19 Page 3 of 3




         RESPECTFULLY SUBMITTED this 26th day of February, 2019.

                                                   MUNSCH HARDT KOPF & HARR, P.C.

                                                   By: /s/ Deborah M. Perry
                                                      Deborah M. Perry
                                                      Texas Bar No. 24002755
                                                      Julian P. Vasek
                                                      Texas Bar No. 24070790
                                                      500 N. Akard St., Ste. 3800
                                                      Dallas, TX 75201
                                                      Telephone: (214) 855-7500
                                                      Facsimile: (214) 855-7584
                                                      E-mail: dperry@munsch.com
                                                      E-mail: jvasek@munsch.com

                                                   ATTORNEYS FOR OCWEN LOAN
                                                   SERVICING, LLC



                                 CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that she conferred with the Plaintiffs’ counsel, Miriam
Goott, on February 26, 2019, and Ms. Goott opposes the relief requested in this Motion.

                                                   By: /s/ Deborah M. Perry
                                                   Deborah M. Perry


                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document
was served upon counsel for the Plaintiffs as indicated below on February 26, 2019:

Via CM/ECF and E-mail Transmission
Miriam Goott
Walker & Patterson, PC
PO Box 61301
Houston, TX 77208
713-956-5577
Fax : 713-956-5570
Email: mgoott@walkerandpatterson.com

                                                   By: /s/ Julian P. Vasek
                                                   Julian P. Vasek


DEFENDANT’S EMERGENCY MOTION TO CONTINUE
HEARING ON CFPB CONFIDENTIALITY BRIEFING                                             Page 3 of 3
4852-7692-5321v.1 013899.00004
